Citation Nr: 1244271	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  10-39 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.

2.  Entitlement to service connection for a skin disorder, to include as due to herbicide exposure.  


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from July 1973 to July 1977.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction over the Veteran's claims file was subsequently transferred to the Atlanta, Georgia RO.

On his VA Form 9, the Veteran requested a hearing before the Board.  He elected a videoconference hearing by way of correspondence received in September 2011.  The hearing was scheduled for November 26, 2012, at the Atlanta RO; however, the Veteran did not report for the hearing, and no request for postponement was received and granted prior to the hearing date.  Under 38 C.F.R. § 20.704(d) (2011), when a veteran fails to appear for a scheduled hearing and no request for postponement is received, the claim is processed as though the request for hearing had been withdrawn.  Therefore, this case will be processed as though the request for a hearing was withdrawn.  However, as discussed below, further development is necessary prior to appellate review.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The Veteran in this case contends that he has prostate cancer and a skin disorder that are related to exposure to Agent Orange during active service.  Specifically, he avers that he served on the USS Constellation, which was stationed off the coast of Vietnam, and that the ship and the planes he worked with on the ship were covered in Agent Orange.  In addition, he has averred that he accompanied helicopter flights from the ship to bases in Vietnam on a weekly basis to retrieve mail.  

The Veteran's service personnel records are not associated with the claims file, and there is no indication that any attempt to obtain those records has been made.  The Board finds that VA's duty to assist includes requesting the Veteran's service personnel records in order to assist in determining whether he had any in-country service in Vietnam or was otherwise exposed to Agent Orange.   

Accordingly, the case is REMANDED for the following action:

1.  Request a copy of the Veteran's Official Military Personnel File (OMPF), and associate it with the claims file.  Efforts to procure the relevant records should be continued until either the records are received, or until specific information is received indicating that the records sought do not exist or that further efforts to obtain them would be futile.  Copies of all requests/responses should be associated with the claim file.  If any records sought are not obtained, notify the Veteran that the records were not obtained, explain the efforts taken to obtain them, request any copies of the records he may have in his possession, and describe further action to be taken.  

2.  When the development requested has been completed, review the case again on the basis of the additional evidence.  If the benefits sought are not granted, furnish the Veteran a Supplemental Statement of the Case and afford a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


